Case: 20-20497      Document: 00515901455         Page: 1    Date Filed: 06/15/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 20-20497                         June 15, 2021
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nathan Antonio Johnson,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-420-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Nathan Antonio Johnson appeals the 100-month sentence imposed
   following his guilty plea to one count of aiding and abetting interference with
   commerce by robbery, pursuant to 18 U.S.C. §§ 1951(a) and 2. Johnson
   raises two issues on appeal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20497      Document: 00515901455           Page: 2     Date Filed: 06/15/2021




                                     No. 20-20497


          First, Johnson challenges the district court’s application of a six-level
   firearm enhancement pursuant to U.S.S.G. § 2B3.1(b)(2)(B). He contends
   that the district court erroneously relied on speculation and the general
   nature of the robbery offense to justify the enhancement where the facts set
   forth in the presentence report (PSR) showed that he had no reason to
   foresee his co-defendant’s use of a firearm in the robbery.
          The district court must consider not only a defendant’s conduct but
   also any “relevant conduct.” U.S.S.G. § 1B1.3. A defendant’s relevant
   conduct includes “all acts and omissions committed, aided, abetted,
   counseled, commanded, induced, procured, or willfully caused by the
   defendant” and, “in the case of a jointly undertaken criminal activity . . . , all
   acts and omissions of others that were,” inter alia, “reasonably foreseeable
   in connection with that criminal activity[.]” § 1B1.3(a)(1). A district court’s
   finding of reasonable foreseeability is reviewed for clear error. See United
   States v. Jordan, 945 F.3d 245, 263-64 (5th Cir. 2019), cert. denied, 140 S. Ct.
   2698 (2020), and cert. denied sub nom. Wise v. United States, 141 S. Ct. 606
   (2020).
          The district court considered and was unpersuaded by Johnson’s
   argument that the facts contained in the PSR negated a reasonable
   foreseeability finding. The district court observed that, according to reports
   of the video surveillance footage of the robbery, Johnson did not appear
   shocked when the firearm was displayed, nor did the record show that he left
   or refused to commit the robbery when he saw the firearm. Instead, the
   record established that Johnson and his co-defendant arrived at the hotel in
   the same vehicle and, upon entering the hotel lobby together, his co-
   defendant demanded money and pointed a semi-automatic pistol at the hotel
   employee while Johnson took money from the cash register. Insofar as
   Johnson argued that using a gun was not typical of other robberies he had
   committed, the district court noted Johnson’s long and varied criminal



                                           2
Case: 20-20497      Document: 00515901455           Page: 3     Date Filed: 06/15/2021




                                     No. 20-20497


   history set forth in the PSR and concluded that it was hard to ascertain his
   “typical” criminal conduct. Moreover, despite Johnson’s contentions, the
   district court did not err when it considered the general nature of the robbery
   offense to determine whether his co-defendant’s use of the firearm was
   reasonably foreseeable to Johnson. See Jordan, 945 F.3d at 264; United States
   v. Burton, 126 F.3d 666, 679 (5th Cir. 1997). Accordingly, the district court’s
   finding of reasonable foreseeability was plausible in light of the record as a
   whole, and the application of the § 2B3.1(b)(2)(B) enhancement was not
   clearly erroneous. See Jordan, 945 F.3d at 263-64.
          Next, as a condition of supervised release, the district court ordered
   that Johnson “participate in an inpatient or outpatient substance abuse
   treatment program and follow the rules and regulations of that program.”
   Johnson challenges the district court’s use of the terms “inpatient or
   outpatient” as an improper delegation of judicial authority to a probation
   officer. Johnson concedes that plain error review applies because he did not
   raise his objection at sentencing when he had an opportunity to do so. See
   United States v. Diggles, 957 F.3d 551, 559-60 (5th Cir.) (en banc), cert. denied,
   141 S. Ct. 825 (2020); cf. United States v. Martinez, 987 F.3d 432, 434-35 (5th
   Cir. 2021).
          Johnson challenges the same wording we addressed in Martinez, 987
   F.3d at 434-36, and United States v. Medel-Guadalupe, 987 F.3d 424, 429-31
   (5th Cir. 2021), cert. denied, 2021 WL 1520967 (U.S. Apr. 19, 2021) (No. 20-
   7483). These companion decisions established two principles regarding the
   delegation of authority to probation officers. See United States v. Huerta, 994
   F.3d 711, 716 (5th Cir. 2021). “First, the district court will have the final say
   on whether to impose a condition. Second, although a probation officer’s
   authority extends to the modality, intensity, and duration of a treatment
   condition, it ends when the condition involves a significant deprivation of
   liberty.” Id. at 716-17 (internal quotation marks and citations omitted). In



                                           3
Case: 20-20497      Document: 00515901455             Page: 4   Date Filed: 06/15/2021




                                       No. 20-20497


   Medel-Guadalupe, we held that, because of the 120-month term of
   incarceration and the district court’s final say over the treatment condition,
   delegation of the decision to require inpatient treatment was permissible.
   Medel-Guadalupe, 987 F.3d at 431. We correspondingly held in Martinez that,
   because of the shorter, 10-month term of incarceration, delegation of the
   inpatient treatment decision was not permissible. Martinez, 987 F.3d at 436.
          Johnson suggests that this court should reconsider its precedents en
   banc. At the same time, he concedes that plain-error review applies to his
   challenge and that he cannot show that the district court plainly erred. See
   Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Bishop, 603
   F.3d 279, 281-82 (5th Cir. 2010). Johnson thus concedes that he is not
   entitled to relief, and we agree.
          The judgment of the district court is AFFIRMED.




                                            4